Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


This Second Amendment to Credit Agreement (“Amendment”) dated November 15, 2019
is entered into between DAKTRONICS, INC., a South Dakota corporation (the
“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, the “Lender”).
RECITALS:


A.Lender and Borrower entered into a Credit Agreement dated November 15, 2016,
as amended, pursuant to which Lender made certain Revolving Loans to Borrower.


B.The parties wish to amend the Credit Agreement as provided in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:


1.The following defined term is added to Section 1.1 of the Credit Agreement:


“Laws” means collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities such as orders, writs,
judgments, injunctions, decrees or awards, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
2.The following defined terms in Section 1.1 of the Credit Agreement are amended
and restated to read:


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Facility Termination Date” means November 15, 2022, or any earlier date on
which the Revolving Commitment Amount is reduced to zero or the Revolving
Commitment is otherwise terminated pursuant to the terms hereof.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.


1

--------------------------------------------------------------------------------





3.The following defined terms are deleted from Section 1.1 of the Loan
Agreement: “Risk Based Capital Guidelines,” “Sanctioned Country,” and
“Sanctioned Person.”


4.Section 2.6 of the Credit Agreement is amended and restated to read:


2.6    Interest Rates. Interest on each advance hereunder shall accrue at an
annual rate equal to the Applicable Margin plus the Daily Reset LIBOR Rate.
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error. If the rate index described above shall become
unavailable or shall cease to exist, Lender may, in its discretion, designate a
successor to the interest rate described above (which may include a successor
index and a spread adjustment).
5.Section 3.1 of the Credit Agreement is amended and restated to read:


3.1    Yield Protection; Capital Adequacy.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender;


(ii)subject Lender to any Taxes (other than Indemnified Taxes, Excluded Taxes,
and Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or


(iii)impose on Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or a Loan, and the result
of any of the foregoing is to increase the cost to Lender of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any Loan or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of Lender, Borrower will pay to Lender such additional amount or amounts
as will compensate Lender for such additional costs incurred or reduction
suffered.


(b)Capital Requirements. If Lender determines that any Change in Law affecting
Lender or any lending office of Lender or Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Commitment or the Loans to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
Lender such additional amount or amounts as will compensate Lender or Lender’s
holding company for any such reduction suffered.


6.
Section 3.2 of the Credit Agreement is amended and restated to read:





2



--------------------------------------------------------------------------------



3.2     Certificates for Reimbursement; Delay in Requests. A certificate of
Lender setting forth the amount or amounts necessary to compensate Lender or its
holding company, as the case may be, as specified in Section 3.1 and delivered
to Borrower shall be conclusive absent manifest error. Borrower shall pay Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof. Failure or delay on the part of Lender to demand compensation pursuant
to Section 3.1 shall not constitute a waiver of Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Lender
pursuant to Section 3.1 for any increased costs incurred or reductions suffered
more than nine months prior to the date that Lender notifies Borrower of the
Change in Law giving rise to such increased costs or reductions, and of Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


7.
Section 5.17 of the Credit Agreement is amended and restated to read:



5.17    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. Borrower
has implemented and maintains in effect for itself and its Subsidiaries policies
and procedures to ensure compliance by Borrower, its Subsidiaries, and their
respective officers, employees, directors, and agents with Anti-Corruption Laws
and applicable Sanctions. None of Borrower, its Subsidiaries or any directors,
officer, employee, agent, or affiliate of Borrower or its Subsidiaries is an
individual or entity that is, or is 50% or more owned (individually or in the
aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria).


8.
Section 6.2 of the Credit Agreement is amended and restated to read:



6.2    Using Loan Proceeds. Borrower will not request any Loan, and will not
use, and Borrower will ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents do not use, the proceeds of any Loan
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. Borrower will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).


9.
Section 6.7 of the Credit Agreement is amended and restated to read:



6.7    Compliance with Laws; Anti-Money Laundering Laws.


(a)Borrower will, and will cause its Subsidiaries to, (i) comply in all material
respects with all Laws to which it may be subject including, without limitation,
Anti-Corruption Laws and applicable Sanctions, and (ii) perform in all material
respects their obligations under material agreements to which they are a party.
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by Borrower, its Subsidiaries, and their respective directors,
officers, employees and agents


3



--------------------------------------------------------------------------------



with Anti-Corruption Laws and applicable Sanctions. Borrower will not use or
allow any tenants or subtenants to use, or permit any Subsidiary to use or allow
any tenants or subtenants to use any Property owned by Borrower for any business
activity that violates any federal or state law or that supports a business that
violates any federal or state law.


(b)Borrower will, and will cause its Subsidiaries and Affiliates to, provide
such information and take such actions as are reasonably requested by Lender in
order to assist Lender in maintaining compliance with any anti-money laundering
Laws.


10.
Section 6.16 of the Credit Agreement is amended and restated to read:



6.16    Financial Covenants.
(a)Adjusted Fixed Charge Coverage Ratio. Borrower will not permit the Adjusted
Fixed Charge Ratio, determined as of the end of each fiscal quarter for the then
most-recently ended four (4) fiscal quarters, to be less than 2.0 to 1.0.


(b)IBD/EBITDA Ratio. Borrower will not permit the ratio of its IBD to EBITDA,
determined as of the end of each fiscal quarter for the then most-recently ended
four (4) fiscal quarters, to be greater than 2.0 to 1.0.
 
11.    Borrower represents and warrants that as of the date of this Amendment,
no Default or Event of Default has occurred and is continuing.
 
12.    This Amendment does not constitute a novation of the Credit Agreement.
Except as modified in this Amendment, all of the terms and conditions of the
Credit Agreement will remain in full force and effect.


13.    Borrower acknowledges the Credit Agreement and related Loan Documents are
and will remain the legal and binding obligation of Borrower, free of any claim,
defense, or offset.


14.    The officers signing on behalf of the Borrower represent and warrant that
the execution and delivery of this Amendment has been fully authorized by all
necessary corporate action.    




4



--------------------------------------------------------------------------------



 
BORROWER:


DAKTRONICS, INC.




By: /s/ Reece A. Kurtenbach
Name: Reece A. Kurtenbach
Title: Chief Executive Officer




By: /s/ Sheila M. Anderson
Name: Sheila M. Anderson
Title: Chief Financial Officer
 
 
 
LENDER:


U.S. BANK NATIONAL ASSOCIATION




By: /s/ Carl A. Johnson
Name: Carl A. Johnson
Title: Vice President









5

